 Case 2:18-cv-14105-JMV-MF Document 16 Filed 11/02/18 Page 1 of 2 PageID: 144



DUNLAP BENNETT & LUDWIG, PLLC
Rolando A. Diaz
DUNLAP BENNETT & LUDWIG PLLC
1000 N. West St. #1203
Wilmington, Delaware 19801
(302) 261-8660

David Ludwig (admitted pro hac vice)
DUNLAP BENNETT & LUDWIG PLLC
1717 Pennsylvania Avenue, NW
Suite 1025
Washington, DC 20006
(202) 316-8558

Geoffrey M. Dureska (admitted pro hac vice)
DUNLAP BENNETT & LUDWIG PLLC
1870 The Exchange, SE, Suite 200
Atlanta, GA 30339
(404) 596-5283

Attorneys for Defendant FH Group International, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



                                                            Civil Action No. 2:18-cv-14105
DAY TO DAY IMPORTS, INC.,                                              (JMV-MF)
     Plaintiff
                                                          REQUEST BY LOCAL COUNSEL
     v.                                                  FOR PRO HAC VICE ATTORNEY
                                                           TO RECEIVE ELECTRONIC
                                                                NOTIFICATION
FH GROUP INTERNATIONAL, New Jersey
Corporation; and DOES 1 – 10,                                     Filed Electronically
      Defendants


        Request is hereby made by local counsel for pro hac vice counsel, Geoffrey M. Dureska,
to receive electronic notification in the within matter, and it is represented that:

          1. An Order of the Court granting a motion for Geoffrey M. Dureska to appear pro hac
             vice in the within matter was entered on October 24, 2018 (Dkt. 14); and
Case 2:18-cv-14105-JMV-MF Document 16 Filed 11/02/18 Page 2 of 2 PageID: 145



     2. The Admission Fee, in the amount of $150.00, pursuant to L.Civ.R 101.1(c)(3), has
        been paid to the Clerk of the Court.

     Dated: October 30, 2018

                                         By: s/ Rolando A. Diaz_____________
                                         Rolando A. Diaz
                                         DUNLAP BENNETT & LUDWIG PLLC
                                         1000 N. West St. #1203
                                         Wilmington, Delaware 19801
                                         Tel.: (302) 261-8660


PRO HAC VICE ATTORNEY INFORMATION
Geoffrey M. Dureska
Dunlap Bennett & Ludwig PLLC
1870 The Exchange, SE, Suite 200
Atlanta, GA 30339
Tel.: (404) 596-5283
E-mail: gdureska@dbllawyers.com
